Exhibit 99.77C Proxy Voting Results Special meetings of the Fund’s shareholders were held on October 22, 2008. The results of votes taken among shareholders on the proposal before them are reported below. Each vote reported represents one share held on the record date for the meeting. Proposal1— To approve an Agreement and Plan of Reorganization providing for the transfer of all of the assets of the Fund, in exchange for the corresponding Acquiring Fund’s Class A shares, having an aggregate net asset value equal to the value of the Fund’s assets and the assumption by the Acquiring Fund of the Fund’s stated liabilities (the “Reorganization”). Class A shares of the Acquiring Fund received by the Fund in the Reorganization will be distributed by the Fund to its Class A shareholders, respectively, in liquidation of the Fund, after which the Fund will cease operations. # of Votes % of Votes For 1,480,851 72.8% Against 46,809 2.3% Abstain/Broker Non-Votes 506,772 24.9% Total 2,034,432 100.0% Proposal 2—To elect seven Directors of the Fund. # of Votes % of Votes Hilary M. Alger For 1,943,417 95.5% Withhold 91,015 4.5% Total 2,034,432 100.0% Charles F. Baird, Jr. For 1,949,434 95.8% Withhold 84,998 4.2% Total 2,034,432 100.0% Roger P. Cheever For 1,949,262 95.8% Withhold 85,170 4.2% Total 2,034,432 100.0% # of Votes % of Votes Lester L. Colbert, Jr. For 1,947,627 95.7% Withhold 86,805 4.3% Total 2,034,432 100.0% Stephen E. O’Neil For 1,947,017 95.7% Withhold 87,415 4.3% Total 2,034,432 100.0% David Rosenberg For 1,949,434 95.8% Withhold 84,998 4.2% Total 2,034,432 100.0% Nathan E. Saint-Amand For 1,942,962 95.5% Withhold 91,470 4.5% Total 2,034,432 100.0%
